 INDEPENDENT LINEN SERVICE CO. Or MISSISSIPPI463the strikers peacefully return and are welcomed.6Accordingly I find that the evi-dence as a whole does not affirmatively establish that the Respondent dischargedany of the strikers.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and thefree flow thereof.IV.THE REMEDYHaving foundthatthe Respondent engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom,and that it take certain affirma-tive action designed to effectuate the policiesof the Act..Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Floyd Fuel Company, Tunnelton, West Virginia,isanemployer within themeaning ofSection 2(2) of the Act.2.By threatening its employees with discharge in reprisal for strikeaction, andby telling its employees that strikers lose their employee status, the Respondenthas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act, and has thereby committed unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaidunfairlabor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication. ]6The recent Board decisions upon which the General Counsel relies primarily, bothissued after theKerrigan Iron Workscase, are inapposite here. InBrookville Glove Co.,114 NLRB 213, the employer wrote personal letters to each employee, one 3 and the other7 days after the strike started, saying they were no longer employees if they did notabandon the strike, the second letter accompanied by a termination notice.When thestrikers later attempted to return, the employer refused to accept them except as "newemployees." InFord Radio J Mica Corporation,115 NLRB 1046, telegrams were sent tothe strikers saying unless they returned to work they were "discharged without furthernotice," and when they offered to abandon the strike 2 days later the employer refusedto take them back, expressly saying "they had been discharged."Independent Linen Service Company of MississippiandLaundry,Dry Cleaning&LinenWorkers International Union, Ind.,Local No. 218.Case No. 15-CA-1456.February 4, 1960DECISION AND ORDEROn October 9, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case" to a three-126 NLRB No. 58. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Independent Linen ServiceCompany of Mississippi, Jackson, Mississippi, its officers, agents,successors, and assigns, shall:1.Cease and desist from interrogating its employees concerningtheir union membership, sentiments, and activities, and concerningtheir attendance at union meetings, the happenings at union meetings,and the identity of other employees who attend union meetings or whojoined the Union; engaging in surveillance of union meetings, andclaiming and pretending to engage in such surveillance; promisingbenefits to abandon the Union; threatening discharge if employeesshould join or vote for the Union; and soliciting employees to cam-paign for it against the Union; or in any like or similar manner inter-fering with the rights of employees as guaranteed to them by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plants in Jackson and Meridian, Mississippi, copiesof the notice attached hereto marked "Appendix A."' Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotice is not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith.1We provide,however, an Order narrower in scope than that recommended by theTrial Examiner.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." INDEPENDENT LINEN SERVICE CO. OF MISSISSIPPI465APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionmembership, sentiments, and activities, and concerning their at-tendance at union meetings, the happenings at union meetings,and the identity of other employees who attend union meetings orwho join the Union; nor will we engage in surveillance of unionmeetings or claim or pretend to engage in such surveillance; norwill we promise benefits to abandon the Union, or threaten dis-charge if employees join or vote for the Union, or solicit em-ployees to campaign for us against the Union, or in any like orsimilar manner interfere with the rights of employeesas guaran-teed to them by Section 7 of the Act.All our employees are free to become or to remain members of theabove Union or any other labor organization.INDEPENDENT LINEN SERVICE COMPANY OF MISSISSIPPI,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136), was heard in Jackson, Mississippi,on August 25-26,1959,with all parties represented by counsel.The complaint,issued on June 25,1959,by the General Counsel of the National Labor Relations Board and basedon charges duly filed and served,alleged that Respondent had engaged in variouscoercive acts in violation of Section 8 (a) (1) of the Act.Respondent's answer denied that its acts amounted to or constituted violationsof the Act.Other averments concerning a representation proceeding before theBoard(see 122 NLRB 1002,and supplemental decision,124 NLRB 1008) con-stituted no defense to the present proceeding.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABORORGANIZATION INVOLVEDI find on the basis of facts pleaded in the complaintand admitted in the answer,thatIndependent Linen ServiceCompany ofMississippi I is engagedin commercewithin the meaningof the Act (i.e.,annual extrastate purchases exceeding$500,000and annual salesof $24,000 to firms engaged in commerce), and that Laundry, Dry1As amended at the hearing.554461-60-vol. 12 6- 31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDCleaning & Linen WorkersInternationalUnion, Ind., Local No.218, is a labororganizationwithin themeaning of Section2(5) of the Act. See 122 NLRB 1002,supra.II.THE UNFAIR LABOR PRACTICESA. Background and issuesIn September 1958, the Charging Union and Local 891 of the Teamsters beganorganizing campaigns in Respondent's Jackson plant.Teamsters filed a representa-tion petition on September 23, the Laundry Workers on September 29, and a repre-sentation hearing was held on October 24, 1958.A globe-type election was held onFebruary 11, 1959, which was won by the Laundry Workers. See 124 NLRB 1008,supra.The issues as pleaded and litigated concerned mainly questions of fact, i.e., whetherRespondent engaged in certain coercive conduct through its supervisors, Thomas E.Jackson and J. W. Ragsdale.2 Jackson was charged with interrogation, actualsurveillance, pretended surveillance, threats of layoff and discharge, solicitations, andpromise of a benefit to abandon the Union. Ragsdale was charged with interroga-tion, actual surveillance, and a threat to assault a union election observer.Re-spondent was also charged with granting an increase in vacation benefits on Sep-tember 27 to discourage union activities.The major bulk of the evidence related to Jackson's activities, who did not testifyexcept as the General Counsel's witness on the incident of surveillance.As therewas no denial of his other conduct as testified to by several witnesses for the GeneralCounsel, the summary of the evidence can appropriately begin with a brief resumeof the undisputed testimony.B. The evidenceWillieMay McDavid, who had been appointed a representative of the Unionby M. S. Romer, the organizer, testified that sometime between November 20 and23, Jackson had a long discussion with her about some new shirt pressers the Com-pany had at Memphis and Little Rock, and inquired if she would like to get someof the new units at the Jackson plant, explaining that although the Company couldnot give her a raise, "You would all make more money." Jackson asked her totalk to the other girls about it and whether, "if we should be lucky enough to get thenew units and they liked them, would they forget all about the Union."WhenMcDavid inquired what union, Jackson asked if she was not Romer's righthandwoman in the Union and if she had not been attending the meetings. Jackson alsodiscussed with her certain complaints concerning him and the working conditionsat the plant, and when McDavid told him, "There were a lot of bad things said aboutyou," Jackson asked her to tell him who had said them.Beatrice Anderson testified that the week after the first general meeting, Jacksontold her he had learned the Union was coming into the plant, that he did not wanther to join it, and that if she did so it would cost her her job. On another occasionJackson gave her a message to Harold Plumpp (a discharged employee who livedat her house and in whose behalf a charge had been filed) to the effect that, "TheLabor Board had taken over," and that Plumpp would not get another job in theplant, and that he should get a job elsewhere. Jackson hinted ominously, "For you,yourself, you better wake up."Plumpp testified that on one occasion Jackson gave him a message to BeatriceAnderson that though she was a good worker, "if she wanted to be there to vote forthe Company" (from which Plumpp understood Jackson tomean ifshe wantedto keep her job).On another occasion after Plumpp attended a union meeting,Jackson told Plumpp that he had a list of everyone who went to the meeting (holdinga folded paper in his hand at the time).Kinia Yarn, Mary E. McMillian, Dora G. King, and Nathaniel McLaurin eachtestified to separate occasions on which Jackson interrogated them about such mat-ters as their own attendance at union meetings, the identity of others who attended,whether the witness had joined, and the identity of other union members.AliceEmmons testified that the day before the election, Jackson solicited her help togo among the girls and tell them not to join the union and to vote for the Company.McLaurin testified that Jackson told him also to get other employees not to jointhe Union.2An allegation that Supervisor J. F. Thompson had engaged in surveillance of a unionmeeting in Meridian was dismissed for lack of proof at the close of the General Counsel'scase. INDEPENDENT LINEN SERVICE CO. OF MISSISSIPPI467The evidence concerning Ragsdale, though of lesser quantity,showed that hewas engaged in a parallel course of conduct.McDavid testified that around February3,Ragsdale questioned her about attending union meetings and asked what theunion representative had said.Horace Simmons testified that on a Sunday morningin September,following his Saturday visit to Meridian with Ira Hoggett in con-nection with organizing the drivers there, Ragsdale called him about attending adrivers'meeting that afternoon,and then inquired whether Simmons had gone toMeridian, told Simmons he knew Simmons had gone, asked what success he hadhad, how many men were there,who they were,and how many signed cards.Though Simmons never admitted having gone,Ragsdale continued to question himfor the names of those who had signed cards.Hoggett testified that Ragsdale alsoquestioned him on Sunday morning about his trip to Meridian.Ragsdale admitted that he talked to employees about the Union,that he was"campaigning for the Company,"and that he tried to persuade McDavid that theUnion would be of no benefit to her, but he denied that he questioned her (or otheremployees)about union membership or attendance at meetings.Ragsdale alsodenied that he questioned Simmons about the Meridian trip and testified that heknew nothing about it.Both Ragsdale and Manager B. M. Overstreet testified that the employees discussedunion activities and meetings openly in the plant,that union affairs were a matterof common knowledge,and that interrogation by supervisors was wholly unneces-sary.Thattestimony cannot serve, however, as corroboration of Ragsdale's denialsin the face of the testimony by three witnesses that Ragsdale questioned them aboutvarious facets of union activities.Indeed,the testimony of McDavid,Simmons,and Hoggett showed that Ragsdale was contemporaneously engaged in the same typeof antiunion campaign as Jackson(including their joint surveillance of a unionmeeting, later to be adverted to).Ragsdale's unsupported denials are inadequate toovercome the cumulative weight of that summarized above,which is fully credited.Therewas also evidence concerning a tavern brawl between Ragsdale and Hoggettseveral hours after the election on February 11, when Ragsdale cursed Hoggett andchallenged him to fight.Ragsdale and SammieLee Aceytestified that the incidentwas provoked when Hoggett slapped Ragsdale on the back and called him a "bigshot."Though Hoggett assumed that Ragsdale's actions were provoked by knowl-edge that he was for the Union(Hoggett had served as the Union's observer), therewas no reference to the Union by either participant,and Hoggett admitted thatRagsdale never said,and that he did not know,why Ragsdale wanted to fight him.Ragsdale testified that he had been drinking beer over a long period of time andhe had only a slight recollection of the event.Indeed,in refusing the challenge,Hoggett charged Ragsdale with being drunk or having been drinking.In any event,the evidence failed to establish that Ragsdale's threat to fight Hoggett was relatedto the latter's union activities.There is no dispute concerning the incident of surveillance by Jackson and Rags-dale of a union meeting on October 29. The meeting was held in the early eveningat the Teamsters' hall on Woodrow Wilson Street some quarter of a mile from theplant,which is located on the same street.Eddie Woodard,an employee in attend-ance,had seen Ragsdale momentarily in his car(company owned)asWoodard andJimmy Jones left the meeting.Jackson,called by the General Counsel,admittedthat Ragsdale had driven him there at his request so that he might check on aninquiry from an employee(Lena Mae Gray)concerning a report that those whodid not attend a meeting at an address on Woodrow Wilson Street would be fined$15.Though Jackson admitted having driven by the union hall many times in thepast, he denied knowing that the report related to a union meeting becauseGraywasunder the impression it concerned some kind of a company meeting.Jackson explained that he called Ragsdale todrivehim because his own car wasnot available at his home,but it developed that Jackson had in fact driven a companytruck,lettered with the Company's name, from his home to the plant,where Ragsdalepicked him up in the unmarked car which Ragsdale customarily drove.Jacksontestified that when they reached the union hall and realized that the report related toa union meeting, they drove past without stopping.He admitted,however, thathe was naturally interested in seeing how many or how few employees attended themeeting and how many cars were there.He testified that he recognized JimmyJones outside,as well as the cars of two different employees.Significantly,thoughJackson testified that it was plain when they reached the hall that a union meetingwas in progress and that he realized it was a mistake to have gone there, headmitted that after passing the hall in one direction,they chose to turn around anddrive past the hail again,though there were other routes available to them. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDRagsdale's testimony was in substantial accord.He, like Jackson, was fully awareof the location of the union hall, having driven past it daily.He admitted that hewould have learned of a company meeting before the employees would, and thathe had never heard of one being held away from the plant premises .3The evidence as a whole palpably requires rejection of the claim by Jackson andRagsdale that they were checking on acompanymeeting.The subject matter of thereport itself, i.e., a fine for not attending, coupled with their prior knowledge of theorganizing campaign and their active participation in a countercampaign (includingJackson's frequent representations that he knew the names of employees who wereattending union meetings), and with the fact that they would certainly have knownof any company meetings before the employees would, fully refute that claim.Jackson's sole explanation that he called Ragsdale for transportation was completelyexposed when it developed that he drove a company truck to meet Ragsdale fortheir rendezvous.And though they did not linger in the vicinity of the union hall,their explanations again failed to hold water. In the first place, they were seenby Woodard and Jackson admitted having seen Jones.But what finally exposedJackson's claim of mere curiosity was that, after admittedly recognizing that a unionmeeting was in progress, they turned back and repeated their journey past the hall.It is therefore concluded and found that Jackson and Ragsdale were engaged inactual surveillance on the occasion.There remains the matter of the granting of additional vacation benefits to olderemployees, which the General Counsel contends was to discourage union activities.That issue turns mainly on the happenings at a meeting of the drivers (route sales-men) which Respondent called on Sunday afternoon, September 21,4 for the purpose,ostensibly at least, of allaying the drivers' fears resulting from certain dischargeswhich Respondent had made because of shortages in its funds.Though that wasthe springboard of the discussions, the evidence showed that ultimately a numberof employee complaints were brought up.The chief points of conflict were whetheritwas Hoggett or a company spokesman who first injected the subject of the Unionand what it was the Company said on the subject of vacation benefits. Both pointsare resolved against the General Counsel's contentions.Respondent's witnesses,Manager Overstreet and Ragsdale, testified that VicePresident Foster (the only speaker before Hoggett) made no reference to the Union,and that Hoggett, who replied to Foster, suggested, after referring to certain em-ployee complaints concerning vacations, retirement, shortages, etc., that the matterscould or should be worked out with the Company without bringing the Unioninto the picture.Though Hoggett testified on direct that Sullivan (Respondent'scounsel) spoke before he did and attempted to show why the employees were wrongin trying to bring the Union in, he admitted on cross-examination that he himselfhad made the statement about the Company straightening out the difficulties withoutgoing to the Union and thatuntil then there had been no discussion of the Union atall.Those admissions rendered valueless Simmons' testimony on the point, sinceSimmons testified he could not recall Hoggett saying anything about the Union anddid not recall his statement about settling the matter without going to the Union.Indeed, Simmons admitted that he had been unable to get straight in his mindthe happenings at two different company meetings.As Hoggett also admitted that he was the one who brought up the subject ofvacation benefits, the conflict here concerns what the Company said and did aboutit.Hoggett testified that Foster directed Overstreet to make a note of the matterand he would see if he could get vacations raised for the older employees.Simmonsdid not testify on the point, and there was no corroboration of Hoggett.Overstreettestified that Foster, in replying to Hoggett's complaint about vacations, stated thata 2-week vacation had already been approved (at Respondent's headquarters inMemphis, where the plan was already in effect), but that Respondent had intendedto withhold the notice until the effective date on January 1.Overstreet's testimony,which was corroborated explicitly by Ragsdale, is credited over Hoggett's uncorro-borated testimony on the point.The formal announcement was posted the following day.What the evidence shows, then, is that Respondent had made its decision toincrease the vacation benefits prior to the union activity, but when it learned from3In an attempt to support the bona fides of Jackson's explanation that he was check-ing on it company meeting, Respondent offered evidence that Iloggett had once called ameeting concerning which some question of company sponsorship arose, but the evidenceshowed that that meeting was held several mouths later.4Though the testimony was in conflict as to whether the date was the 21st or the 28th,the General Counsel's brief accepts the 21st as the correct date. INDEPENDENT LINEN SERVICE CO. OF MISSISSIPPf469Hoggett that vacations were among the sources of employee complaints, it informedthe employees of the change of benefits.Though it is found, despite disclaimers byRespondent's witnesses, that Respondent was aware of the union activities at thetime of the meeting,5 this did not establish that the announcement was made todiscourage union activities.The evidence showed that the apprehensions of thedrivers were centered on the question of shortages, and Respondent was under-standably interested, as Overstreet testified, in soothing their nerves.He deniedspecifically that the announcement was related to union activities, and the prepon-derance of the evidence does not show that it was.Significantly, the evidence showedthat, despite Hoggett's invitation to straighten out other complaints without bringingin the Union, Respondent's announcement was confined to the single matter on whicha decision had previously been made.Concluding FindingsThough much of the interrogation of employees by Jackson and Ragsdale occurred,as Respondent contends, during the course of legitimate arguments against union-ization(Threads-Incorporated,124 NLRB 968) it occurred as well in a setting ofpurely coercive statements and threats, of actual surveillance, and of frequent claimsthat the supervisors in fact knew the identity of employees who attended unionmeetingsand who participatedin unionactivities.Id.,124 NLRB 968. The inter-rogation thus did not stand alone(Tallapoosa River Electric Cooperative,124 NLRB474) but was an integral part of a coercive campaign to restrain and discourage theemployees from engaging in organizational activities.It is, therefore, concluded and found that in the context of the entire course ofJackson's and Ragsdale's conduct Respondent engaged in interference, restraint, andcoercion of employees within the meaning of Section 8(a)(1) by their followingacts and statements:The interrogation of employees concerning their union membership, sentiments,and activities, and concerning their attendance at union meetings, the happenings atunion meetings, and the identity of other employees who attended the meetings andwho joined the Union; the actualsurveillanceof theunionmeeting on October 29and the various claims of surveillance; 6 the promise of increased pay through thenew shirt pressing units if the employees would "forget about the Union"; thethreats to Anderson and Plumpp regarding the loss of employment because ofjoiningor voting for the Union; and the solicitation of Emmons and McLaurin to campaignfor it among the employees against the Union.I also conclude and find that Respondent did not engage in unfair labor practicesby its announcement of increased vacation benefits on September 21 and 22, or byRagsdale's attempt to fight with Hoggett.Respondent's contention that under Section 10(b) no unfair labor practices can befoundprior to October 2, 1958 (6 months prior to the amended charge), is rejected.The original charge, which was filed on January 7, 1959, contained, in addition toalleged violations of Section 8(a)(3), a general allegation of Section 8(a)(1) viola-tions, i.e., "By these and other acts and conduct," Respondent interfered with, re-strained, and coerced its employees.The findings may, therefore, properly includeany Section 8(a)(1) violation which occurred within 6 months prior to January 7,1959.N.L.R.B. v. Talladega Cotton Factory, Inc.,213 F. 2d 208, 214-215(C.A. 5), enfg. 106 NLRB 295, 298;Kansas Milling Company v. N.L.R.B.,185 F.2d 413, 415-416 (C.A. 10);N.L.R.B. v. Kohler Company,220 F. 2d 3, 6-7 (C.A. 7).III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases, which I find necessary to6 Though Thompson had not engaged in surveillance in Meridian the preceding day,the evidence did establish that he obviously became aware of the nature of the employee.activitieswhich were taking place before him.Furthermore, the testimonyof Simmonsand Hoggett showed that knowledge of those activities immediately reached RagsdaleFinally,Hoggett brought the matter into the open at the meeting itself, which signifi-cantly, was attended by Sullivan, who had been retained only to represent the Companyin the labor matter.6The latterclaims, even if pretenses,were plainly intended to convey theimpressionthat Respondent had the meetings under surveillance.Threads-Incorporated,supra;FlemingManufacturing Company, Inc.,119 NLRB 452, 463;Idaho Egg Producers,111 NLRB93, 103. -470DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies ofthe Act.Because of the nature and scope of Respondent'scoercivepractices,I shall recommend a broad cease and desist order.Upon the basis of theforegoing findingsof fact,and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.The ChargingUnion is a labor organizationwithin themeaning of Section 2(5)of the Act.2.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7, in the manner found under Concluding Findings,supra,Respondent engaged in unfair labor practicesproscribed by Section8(a)(1).3.Said unfair labor practices having occurred in connection with the operationof Respondent's business as set forth in section I, above,havea close, intimate, andsubstantial relation to trade,traffic, and commerce among the several States, andsubstantially affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Scougal Rubber Mfg. Co.,Inc.; Bruce J. Stewart,d/b/a StewartMachine and Tool Co.;Mechanical ProductsMfg. Co.;RottlerBoring Bar Co.,PetitionersandInternational Association ofMachinists,AFL-CIO,Local No. 79Harbor Island MachineWorks,Inc.andLars R. Meyer, Peti-tionerandInternationalAssociation ofMachinists,AFL-CIO, Local No.79.Cases Nos. 19-RM-265, 19-RM-261, 19-RM-267, 19-RM-270, and 19-RD-156.February 4, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before Rachel Storer, hearing of-ficer.The hearing officer's rulings made at the hearings are free fromprejudicial error and are hereby affirmed.'Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.These Employers have been part of a group of 50 or more em-ployers represented in collective bargaining in the Seattle area by the1 Attorneysfor certain of the Employers filed a motion to consolidate the records afterthe hearingshad been heldWe herebygrant this motion to consolidate and also includein this consolidation for decisionthe case ofSoougai Rubberinasmuch as it arises fromthe same factualbackground and involvesthe same problems.2We note thatthe Union claims torepresenta unit broader in scope than that soughtin the Employerpetitions.SeeTriangle Publications,Inc.,115 NLRB941.In thedecertification proceedingwe note that the Uniondid not disclaim interest In a single-employerunit.CompareLangenau Manufacturing Company,115NLRB 1505, 1506,126 NLRB No. 53.